Holmes, J.,
concurring in part and dissenting in part.
I concur with the result reached by the majority and the greater portion of the majority opinion. I must respectfully dissent from the conclusion of the majority that it was not an abuse of judicial discretion to allow the testimony of Assistant District Attorney Joan Hamilton.
*64Dr. Baker testified as a medical expert concerning his findings upon physical examination of the vaginal area of alleged rape victims. Hamilton was allowed to testify in rebuttal as to her observations on occasions when she had been present during the physical examination of numerous rape victims. Nothing was presented to establish Hamilton as an expert to rebut the medical testimony of Dr. Baker. She was not shown to have any medical training or expertise in the examination of a woman’s vaginal area and her testimony was simply that of a layman’s observations by a person present in the examination room. She was not an active participant in the medical examinations and her testimony did not rebut the medical aspects of Dr. Baker’s testimony.
The majority has adequately reviewed the case law and the canons of professional responsibility on the subject of a member of the prosecutor’s staff being allowed to testify in a criminal prosecution. The testimony of a member of the prosecutor’s staff should be allowed only as to purely formal and technical matters peculiarly within the knowledge of the prosecutor or his staff.
I would hold that the admission of the testimony of Joan Hamilton constituted an abuse of judicial discretion and was clearly error. However, considering the entire record and the totality of the circumstances, it is my opinion the error was harmless beyond .a reasonable doubt.
Fromme and Miller, JJ., join the foregoing concurring and dissenting opinion.